DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
          This office action is responsive to a preliminary amendment filed 1/7/2019. As directed by the amendment, claims 1-25 were cancelled and new claims 26-45 were added. Thus, claims 26-45 are presently pending in this application.   

Drawings
The drawings are objected to because in figs. 1-5D, the outlines of the structures of the inhalers are dashed/dotted which makes the structures unclear. Every line, number and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. See MPEP 608.02.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitation “a metering system configured to meter a dose of medication from a medication reservoir” (claim 26, line 2 and claim 45, line 2). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
          
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-30, 33-34, 36-40, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Genova (2008/0178872).
Regarding claim 26, Genova discloses an inhaler (100, see figs. 1-9, paragraph 0024) for delivering medication to a user (see abstract, paragraph 0008), the inhaler comprising: a metering system (138 where spring 134 rest on, plus 136, 140, and 128, fig. 4, paragraphs 0028-0029) configured to meter a dose of medication from a medication reservoir (124, fig. 4, paragraph 0026); an electronics module (142, 126, 132, 106, 104, 130, fig. 4, paragraphs 0024 and 0028-0029) comprising a controller (126, fig. 4, paragraph 0024) and a switch (142, fig. 4, paragraph 0028), wherein the switch is configured to, when actuated, cause the electronics module to change between power states (see paragraph 0034, Genova discloses that the release of the 
Regarding claim 27, Genova discloses that the slider (rod 160 having head 162, see fig. 5, paragraph 0034) is configured to separate from the metering system (138 where spring 134 rest on, plus 136, 140, and 128, fig. 4, paragraphs 0028-0029) while the slider is still in contact with the switch (142), but after the slider causes the 

    PNG
    media_image1.png
    1170
    913
    media_image1.png
    Greyscale


Regarding claim 29, Genova discloses a mouthpiece cover (110, fig. 5, paragraph 0027) configured to move between a closed position where the mouthpiece is covered and an open position where the mouthpiece is exposed (see figs. 4-9), wherein the mouthpiece cover is configured to cause the metering system to meter the dose of medication from the medication reservoir when the mouthpiece cover is moved from the closed position to the open position (see paragraph 0009, Genova discloses 
Regarding claim 30, Genova discloses that the slider is configured to be in contact with the metering system when the mouthpiece cover is in the closed position (see figs. 4 and 9, as shown the slider 160 comprising 162 is in contact with the switch 142 in the closed position of the mouthpiece cover 110) and configured to not be in contact with the metering system when the mouthpiece cover is in the open position (see fig. 5, as shown the mouthpiece cover 110 is in the opened position and the slider (160 having 162) is not in contact with the metering system (138 where spring 134 rest on, plus 136, 140, and 128, fig. 4, paragraphs 0028-0029)).
Regarding claim 33, Genova discloses a main housing (112 and 114 and metering system, fig. 4, paragraphs 0025-0026) comprising a mouthpiece (112) and the metering system (see fig. 4), a top cap (116, see fig. 4, paragraph 0026), wherein the electronic module (defined as 126) is at least partially housed within the top cap of the inhaler (see fig. 4). 
Regarding claim 34, Genova discloses a top cap (116) overlap at least a portion of the main housing when the top cap is connected to the main housing (see fig. 4, main housing is redefined as 114), and that a top surface of the main housing comprises an orifice, and wherein the orifice is configured to accept the slider such that the slider is configured to at least partially protrude through the top surface of the main housing into the top cap via the orifice (see the opening of 114 at the top that accommodate the canister 124, 130 and 160, and as shown, 160 protrude through the opening and into the top cap 116). 
Regarding claim 36, Genova discloses an inhaler (100, see figs. 1-9, paragraph 0024) for delivering medication to a user (see abstract, paragraph 0008), the inhaler comprising: a main housing (114 and 116, fig. 4) comprising a mouthpiece (112, fig. 4, paragraph 0025) and a yoke (138 and 136, fig. 4, paragraph 0029); an electronics module (142, 126, 132, 106, 104, 130, fig. 4, paragraphs 0024 and 0028-0029) comprising a controller (126, fig. 4, paragraph 0024) and a switch (142, fig. 4, paragraph 0028), wherein the switch is configured to, when actuated, cause the electronics module to change between power states (see paragraph 0034, Genova discloses that the release of the cocking switch 142 signals the computer 126 to change from a sleep-mode to an on-mode, and the switch is a normally closed switch therefore, when the switch is depressed again, the power mode would be switched, Genova further discloses in paragraph 0040 that the depression of the cocking switch can be used to return the computer 126 to a sleep mode); and a slider (rod 160 having head 162, see fig. 5, paragraph 0034) configured to actuate the switch to cause the electronics module to change between the power states (see paragraphs 0034 and 0040) while the slider is in contact with the yoke, and configured to separate from the yoke after the electronics module changes between the power states (see paragraphs 0034 and 0040), and wherein the slider is configured to separate from the yoke after causing the electronics module to change between the power states (see figs. 4-9, if the user close the mouthpiece cover 110 to cover the mouthpiece 110, the rod 160 having head 162 would 
Regarding claim 37, Genova discloses a mouthpiece cover (110, fig. 5, paragraph 0027) configured to move between a closed position where the mouthpiece is covered and an open position where the mouthpiece is exposed (see figs. 4-9); wherein the main housing further comprises a reservoir (124, fig. 4, paragraph 0026) for storing medication, and a dosing cup; wherein the mouthpiece cover is configured to cause a dose of medication to be delivered from the reservoir to the dosing cup when the mouthpiece cover is moved from the closed position to the open position (see the annotated-Genova fig. 7 above, the dosing cup is the cup profile and the associated structure of the body 114 and mouthpiece 112 that forms a cup-shape structure that accept the medication that exit the canister 124, see the outline of 114 and 112 at the bottom in the annotated-Genova fig. 7 above, since a particular dose of medication is being received in to portion of the cup as shown, the cup is considered as a dosing cup, furthermore, after the medication has been released, the slider is configured to separate from the metering system after the metering system meters the dose of medication from the reservoir into the dosing up, if the user were to open and close the mouthpiece 
Regarding claim 38, Genova discloses a top cap (116, see fig. 4, paragraph 0026), wherein the electronics module (defined as 126) is housed within the top cap of the inhaler (see fig. 4). 
Regarding claim 39, Genova discloses that the top cap (116) overlap at least a portion of the main housing when the top cap is connected to the main housing (see fig. 4, main housing is redefined as 114).
Regarding claim 40, Genova discloses that a top surface of the main housing comprises an orifice, and wherein the orifice is configured to accept the slider such that the slider is configured to at least partially protrude through the top surface of the main housing into the top cap via the orifice (see the opening of 114 at the top that 
Regarding claim 45, Genova discloses an inhaler (100, see figs. 1-9, paragraph 0024) for delivering medication to a user (see abstract, paragraph 0008), the inhaler comprising:Page 6 of 8DOCKET NO.: TEVAFRZ063-AA-USPATENT Application No.: Not Yet AssignedPreliminary Amendment - First Action Not Yet Receiveda metering system (138 where spring 134 rest on, plus 136, 140, and 128, fig. 4, paragraphs 0028-0029) configured to meter a dose of medication from a medication reservoir (124, fig. 4, paragraph 0026); a mouthpiece cover (110, fig. 5, paragraph 0027) configured to move between a closed position where the mouthpiece is covered and an open position where the mouthpiece is exposed (see figs. 4-9), wherein the mouthpiece cover is configured to cause the metering system to meter the dose of medication from the medication reservoir when the mouthpiece cover is moved from the closed position to the open position (see paragraph 0009, Genova discloses that the inhaler comprises a dose selection device is used with a metered dose inhaler that enables a user to dial in the appropriate dose and thereafter initiate release of the medicament, and further discloses in paragraphs 0028-0038, in order for the canister 124 to release a dose of medicament, the user would need to inhaler through the mouthpiece, and to do so, the mouthpiece cover 110 must be uncovered to expose the mouthpiece, therefore the mouthpiece cover is configured to move between a closed position and an open position, and the mouthpiece cover is configured to cause the metering system to meter the dose of medication from the medication reservoir when the mouthpiece cover is moved from the closed position to the open position, since by opening the mouthpiece, the rod 160 caused the metering system to be in the ready mode as shown in fig. 6, wherein the term “when” is interpreted as a time period when .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



          Claims 26-45 are rejected under 35 U.S.C. 103 as being unpatentable over Dalvi (2015/0099726) in view of Morrison (2016/0339190).
Regarding claim 26, Dalvi discloses an inhaler (10, fig. 1, paragraph 0075) for delivering medication to a user (see abstract), the inhaler comprising: a metering system (68, 78, 42, 72, 66, 74, 40, 69, 16, fig. 2, paragraphs 0097-0098) configured to meter a dose of medication from a medication reservoir (reservoir comprising 48, 46, 42, 50, 114, see fig. 7, paragraph 0077); and the metering system comprises spring (69, fig. 2), a yoke and bellows that moves up and down (see yoke 66 and bellows 40, fig. 2, paragraphs 0077 and 0097-0099), but fails to disclose an electronics module comprising the electronics module comprising a controller and a switch, wherein the switch is configured to, when actuated, cause the electronics module to change between power states; and a slider configured to engage the switch to cause the electronics module to change between the power states while the slider is in contact with the metering system, and wherein the slider is configured to separate from the 
However, Morrison teaches an inhaler (inhaler shown in figs. 10A, 10B, and 10C, see paragraphs 0107-0110) comprising a yoke-bellows (1090 and 1091 and associate components that are connected to the mouthpiece), an electronics module (associated electronic component 1050 and switch 1095) comprising a controller (associated sensors and PCB 1050, paragraph 0108, fig. 10A-10C, paragraph 0034 discloses pressure sensor and or transmitter is mounted on PCB) and a switch (1095, figs. 10A-10C, paragraph 0108), wherein the switch is configured to, when actuated, cause the electronics module to change between power states (paragraphs 0108-0110, Morrison discloses that head of the spring arm 1092 cause switch 1095 to close which keeps PCB 1050 in sleep mode); and a slider (1092, figs. 10A-10C, paragraphs 0108-0110) configured to engage the switch to cause the electronics module to change between the power states while the slider is in contact with the yoke-bellows, and wherein the slider is configured to separate from the yoke-bellows after causing the electronics module to change between the power states (see figs. 10A-10C, paragraphs 0108-0110, Morrison discloses that the PCB 1050 goes into sleep mode when the switch 1095 is actuated as shown in fig. 10A, and in fig. 10A, the slider 1092 is in contact with the yoke-bellows, and after the contact, the slider is configured to separate from the yoke-bellows),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metering system having the spring (69) of Dalvi to be the slider and to have the electronics module as taught by Morrison for the purpose of providing an electronic modules that would allow the device 
Regarding claim 27, the modified Dalvi discloses that the slider (1092 of Morrison) is configured to separate from the metering system while the slider is still in contact with the switch, but after the slider causes the electronics module to change between the power states (see figs. 10A and 10B and paragraphs 0108-0111 of Morrison, after the modification, after the first occurrence of opening and closing the mouthpiece cover, the electronics module would change between the power states, the second occurrence where the user open the mouthpiece again, the slider would be in contact with 1091 as shown in fig. 10B of Morrison, however, during this contact, due to the fact that 1092 is capable/configured of/to separate from 1091 in fig. 10C, the slider is configured to separate from the metering system while the slider is still in contact with the switch, it is noted, that the claim did not claim that the slider is in contact with the switch at the same time that the slider is not in contact with the metering system).
Regarding claim 28, the modified Dalvi discloses that the metering system (68, 78, 42, 72, 66, 74, 40, 69, 16, fig. 2, paragraphs 0097-0098 of Dalvi) is configured to meter the dose of medication from the reservoir (reservoir comprising 48, 46, 42, 50, 114, see fig. 7, paragraph 0077 of Dalvi) into a dosing cup (96 comprising 98 of Dalvi, see fig. 16, paragraph 0101 of Dalvi), and wherein the slider (1092 of Morrison) is configured to separate from the metering system after the metering system meters the dose of medication from the reservoir into the dosing cup (see paragraph 0101 of Dalvi, Dalvi discloses medicament cup 98 and is adapted to receive medicament from the dispenser port 44, Dalvi further discloses in paragraphs 0100, 0109 and 0111-0112 of 
Regarding claim 29, the modified Dalvi discloses that the mouthpiece cover (28 of Dalvi, see fig. 9 and paragraph 0075) configured to move between a closed position where the mouthpiece is covered and an open position where the mouthpiece is exposed (see paragraphs 0075, 0100, 0109 and 0111-0112 of Dalvi), wherein the mouthpiece cover is configured to cause the metering system to meter the dose of medication from the medication reservoir when the mouthpiece cover is moved from the closed position to the open position (see paragraph 0112 of Dalvi).
Regarding claim 30, the modified Dalvi discloses that the slider (1092 of Morrison) is configured to be in contact with the metering system when the mouthpiece cover is in the closed position and configured to not be in contact with the metering system when the mouthpiece cover is in the open position (see figs. 10A to 10C of Morrison, and see paragraphs 0100, 0109 and 0111-0112 of Dalvi, after the modification, fig. 10A of Morrison would show the when the mouthpiece is closed state 
Regarding claim 31, the modified Dalvi discloses that the metering system comprises a bellows (40 of Dalvi modified to be in the position of 1091 of Morrison, fig. 2), a yoke (66 of Dalvi, fig. 2), and a dosing cup (96 comprising 98 of Dalvi, see fig. 16, paragraph 0101); and wherein the bellows is configured to compress to deliver a dose of medication from the medication reservoir to the dosing cup when the mouthpiece cover is moved from the closed position to the open position (see paragraphs 0111-0112); and wherein the yoke is configured to cause the slider to engage the switch to cause the electronics module to change between the power states when the mouthpiece cover is moved from the closed position to the open position (see figs. 10A to 10C of Morrison, and see paragraphs 0100, 0109 and 0111-0112 of Dalvi, after the modification, fig. 10A of Morrison would show the when the mouthpiece is closed state and fig. 10C of Morrison would show the mouthpiece being in the opened state, since as disclosed by Dalvi, when the mouthpiece is closed, the bellows and yoke are raised upward, and when the mouthpiece is opened the bellows and yoke would be lower to actuate the dispensing of the medicament, therefore, when the mouthpiece cover is open, the slider 1095 of Morrison is being separated from the switch 1095, however, fig. 10C can be interpreted as the yoke is being responsible for causing the slider to engage the switch to cause the electronics module to change between the power states, wherein the term “engage” does not require the yoke to cause the bellows 40 (1091) of 
Regarding claim 32, the modified Dalvi discloses that the slider is configured to separate from the metering system after the bellows compresses and delivers the dose of medication from the medication reservoir to the dosing cup (see figs. 10A to 10C of Morrison and paragraphs 0111-0112 of Dalvi, after the modification, the device of Dalvi can deliver the dose of medication multiple time, wherein the slider would be configured to separate as shown in 10C of Morrison in a second medicament dispensing session right after a first medicament dispensing session).

    PNG
    media_image2.png
    679
    569
    media_image2.png
    Greyscale

Regarding claim 33, the modified Dalvi discloses a main housing (18 and metering system and associate structures being stated as part of the main housing from this point on, fig. 1, paragraph 0075 of Dalvi) comprising a mouthpiece (24, fig. 9, and paragraph 0075 of Dalvi) and the metering system (see metering system in claim 1); and a top cap (26 of Dalvi modified to have the top cap portion of Morrison, fig. 1, paragraph 0075 of Dalvi, and see the annotated-Morrison fig. 10A above), wherein the electronics module is at least partially housed within the top cap of the inhaler (see figs. 10A-10C of Morrison, after the modification with Morrison, the electronics module 
Regarding claim 34, the modified Dalvi discloses that the top cap (26 of Dalvi modified to have the top cap portion of Morrison, fig. 1, paragraph 0075 of Dalvi, and see the annotated-Morrison fig. 10A above) is configured to overlap at least a portion of the main housing when the top cap is connected to the main housing (see fig. 9 of Dalvi, when connected to 26, 26 would overlap at least a portion of the main housing (that portion is the bottom housing 20 and 22 of Dalvi)); and wherein a top surface of the main housing comprises an orifice, and wherein the orifice is configured to accept the slider such that the slider (1092 of Morrison) is configured to at least partially protrude through the top surface of the main housing into the top cap via the orifice (see the annotated-fig. 10A of Morrison above).

    PNG
    media_image3.png
    784
    650
    media_image3.png
    Greyscale

Regarding claim 35, the modified Dalvi discloses that the top cap further comprises a slider guide that is configured to receive a slider spring and the slider (see the annotated-Morrison fig. 10B above), and wherein the slider spring is configured to bias a distal end of the slider to the metering system when the mouthpiece cover is in the closed position (see figs. 10A-10B of Morrison and the annotated-Morrison 10B above, as shown, 1092 is disclosed as spring, therefore, the portion of 1092 is 
Regarding claim 36, Dalvi discloses an inhaler (10, fig. 1, paragraph 0075) for delivering medication to a user (see abstract), the inhaler comprising: a main housing (18 and metering system (138 where spring 134 rest on, plus 136, 140, and 128, fig. 4, paragraphs 0028-0029) and associate structures being stated as part of the main housing from this point on, fig. 1, paragraph 0075) comprising a mouthpiece (24, fig. 9, and paragraph 0075) and a yoke (66, fig. 2, paragraph 0097), but fails to disclose an electronics module comprising a controller and a switch, wherein the switch is configured to, when actuated, cause the electronics module to change between power states; and a slider configured to actuate the switch to cause the electronics module to change between the power states while the slider is in contact with the yoke, and 
However, Morrison teaches an inhaler (inhaler shown in figs. 10A, 10B, and 10C, see paragraphs 0107-0110) comprising a yoke (1090 and 1091), an electronics module (associated electronic component 1050 and switch 1095) comprising a controller (associated sensors and PCB 1050, paragraph 0108, fig. 10A-10C, paragraph 0034 discloses pressure sensor and or transmitter is mounted on PCB) and a switch (1095, figs. 10A-10C, paragraph 0108), wherein the switch is configured to, when actuated, cause the electronics module to change between power states (paragraphs 0108-0110, Morrison discloses that head of the spring arm 1092 cause switch 1095 to close which keeps PCB 1050 in sleep mode); and a slider (1092, figs. 10A-10C, paragraphs 0108-0110) configured to engage the switch to cause the electronics module to change between the power states while the slider is in contact with yoke, and wherein the slider is configured to separate from the yoke after causing the electronics module to change between the power states (see figs. 10A-10C, paragraphs 0108-0110, Morrison discloses that the PCB 1050 goes into sleep mode when the switch 1095 is actuated as shown in fig. 10A, and in fig. 10A, the slider 1092 is in contact with the yoke-bellows, and after the contact, the slider is configured to separate from the yoke-bellows)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metering system having the spring (69) of Dalvi to be the slider and to have the electronics module as taught by Morrison for the purpose of providing an electronic modules that would allow the device 
Regarding claim 37, the modified Dalvi discloses a mouthpiece cover (28 of Dalvi, see fig. 9 and paragraph 0075) configured to move between a closed position where the mouthpiece is covered and an open position where the mouthpiece is exposed (see paragraphs 0075, 0100, 0109 and 0111-0112 of Dalvi); wherein the main housing further comprises a reservoir (reservoir comprising 48, 46, 42, 50, 114, see fig. 7, paragraph 0077 of Dalvi) for storing medication, and a dosing cup (96 comprising 98 of Dalvi, see fig. 16, paragraph 0101); wherein the mouthpiece cover is configured to cause a dose of medication to be delivered from the reservoir to the dosing cup when the mouthpiece cover is moved from the closed position to the open position (see paragraph 0101 of Dalvi, Dalvi discloses medicament cup 98 and is adapted to receive medicament from the dispenser port 44, Dalvi further discloses in paragraphs 0100, 0109 and 0111-0112 of Dalvi, Dalvi discloses that upon the cover 28 being partially opened, the partially collapse of the bellows 40 of the medicament reservoir takes place, and the partially collapsed bellows 40 pressurizes the interior of the reservoir 14 and ensures medicament is dispensed from the dispenser port 44 of the reservoir fills the recess 102 of the medicament cup 98 such that a predetermined dose is provided (see paragraph 0112), in this state, after the modification with Morrison, the switch 1095 of Morrison is not pressed as shown in fig. 10C, therefore, after the step just mentioned, if the mouthpiece cover was to stay in the opened position, the slider is configured to separate from the metering system after the metering system meters the dose of the medication from the reservoir into the dosing cup as shown in fig. 10C of Morrison); and 
Regarding claim 38, the modified Dalvi discloses a top cap (26 of Dalvi modified to have the top cap portion of Morrison, fig. 1, paragraph 0075 of Dalvi, and see the annotated-Morrison fig. 10A above), wherein the electronics module is housed within the top cap of the inhaler (see figs. 10A-10C of Morrison, after the modification with 
Regarding claim 39, the modified Dalvi discloses that the top cap (26 of Dalvi modified to have the top cap portion of Morrison, fig. 1, paragraph 0075 of Dalvi, and see the annotated-Morrison fig. 10A above) is configured to overlap at least a portion of the main housing when the top cap is connected to the main housing (see fig. 9 of Dalvi, when connected to 26, 26 would overlap at least a portion of the main housing (that portion is the bottom housing 20 and 22 of Dalvi)).
Regarding claim 40, the modified Dalvi discloses a top surface of the main housing comprises an orifice, and wherein the orifice is configured to accept the slider (1092 of Morrison) such that the slider is configured to at least partially protrude through the top surface of the main housing into the top cap (26 of Dalvi modified to have the top cap portion of Morrison, fig. 1, paragraph 0075 of Dalvi, and see the annotated-Morrison fig. 10A above) via the orifice (see the annotated-fig. 10A of Morrison above).
Regarding claim 41, the modified Dalvi discloses that the top cap (26 of Dalvi modified to have the top cap portion of Morrison, fig. 1, paragraph 0075 of Dalvi, and see the annotated-Morrison fig. 10A above) comprises a stopper that is configured to stop vertical travel of the slider such that the slider is no longer in contact with the yoke after the electronics module changes between the power states (see figs. 10A-10B of Morrison, paragraphs 0108-0111, and see the annotated-Morrison fig. 10B above, as shown, the slider defines a stopper that is configured to engage a stopper on the slider guide so that the slider is retained within the slider guide when the mouthpiece cover 110 of Dalvi is moved into the opened position, and as shown in fig. 10C, the slider is no 
Regarding claim 42, the modified Dalvi discloses that the top cap (26 of Dalvi modified to have the top cap portion of Morrison, fig. 1, paragraph 0075 of Dalvi, and see the annotated-Morrison fig. 10A above) further comprises a slider guide that is configured to receive a slider spring and the slider (see the annotated-Morrison fig. 10B above), and wherein the slider spring is configured to bias a distal end of the slider to the yoke when the mouthpiece cover is in the closed position (see figs. 10A-10B of Morrison and the annotated-Morrison 10B above, as shown, 1092 is disclosed as spring, therefore, the portion of 1092 is considered as a spring and a portion is considered as a slider, and the portion that is a spring would bias a distal end of the slider to the metering system when the mouthpiece cover is in the closed position).
Regarding claim 43, the modified Dalvi discloses that the slider defines a stopper that is configured to engage a stopper on the slider guide so that the slider is retained within the slider guide when the mouthpiece cover is moved into the open position such that the slider is no longer in contact with the yoke (see figs. 10A-10B of Morrison, paragraphs 0108-0111, and see the annotated-Morrison fig. 10B above, as shown, the slider defines a stopper that is configured to engage a stopper on the slider guide so that the slider is retained within the slider guide when the mouthpiece cover 110 of Dalvi is moved into the opened position, and as shown in fig. 10C, the slider is no longer in contact with the yoke of the metering system).

Regarding claim 45, Dalvi discloses an inhaler (10, fig. 1, paragraph 0075) for delivering medication to a user (see abstract), the inhaler comprising: a metering system (68, 78, 42, 72, 66, 74, 40, 69, 16, fig. 2, paragraphs 0097-0098) configured to meter a dose of medication from a medication reservoir (reservoir comprising 48, 46, 42, 50, 114, see fig. 7, paragraph 0077); a mouthpiece cover (28 of Dalvi, see fig. 9 and paragraph 0075) configured to move between a closed position where the mouthpiece is covered and an open position where the mouthpiece is exposed (see paragraphs 0075, 0100, 0109 and 0111-0112 of Dalvi), wherein the mouthpiece cover is configured to cause the metering system to meter the dose of medication form the medication reservoir when the mouthpiece cover is moved from the closed position to the open position (see paragraph 0112 of Dalvi), and the metering system comprises spring (69, fig. 2), a yoke and bellows that moves up and down (see yoke 66 and bellows 40, fig. 2, paragraphs 0077 and 0097-0099), but fails to disclose a slider configured to be in contact with the metering system when the mouthpiece cover is in the closed position, 
However, Morrison teaches an inhaler (inhaler shown in figs. 10A, 10B, and 10C, see paragraphs 0107-0110) comprising a yoke-bellows (1090 and 1091 and associate components that are connected to the mouthpiece), an electronics module (associated electronic component 1050 and switch 1095) comprising a controller (associated sensors and PCB 1050, paragraph 0108, fig. 10A-10C, paragraph 0034 discloses pressure sensor and or transmitter is mounted on PCB) and a switch (1095, figs. 10A-10C, paragraph 0108), wherein the switch is configured to, when actuated, cause the electronics module to change between power states (paragraphs 0108-0110, Morrison discloses that head of the spring arm 1092 cause switch 1095 to close which keeps PCB 1050 in sleep mode); and a slider (1092, figs. 10A-10C, paragraphs 0108-0110) configured to engage the switch to cause the electronics module to change between the power states while the slider is in contact with the yoke-bellows, and wherein the slider is configured to separate from the yoke-bellows after causing the electronics module to change between the power states (see figs. 10A-10C, paragraphs 0108-0110, Morrison discloses that the PCB 1050 goes into sleep mode when the switch 1095 is actuated as shown in fig. 10A, and in fig. 10A, the slider 1092 is in contact with the yoke-bellows, and after the contact, the slider is configured to separate from the yoke-bellows),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metering system having the spring (69) of Dalvi to be the slider and to have the electronics module as taught by Morrison for the purpose of providing an electronic modules that would allow the device . 
		
Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	O’Leary (2002/0148469) is cited to show an inhaler comprising a bellows and a spring. 
	Dalvi (2016/0206559) is cited to show an inhaler comprising a bellows, a yoke, a mouthpiece cover and a medicament reservoir. 
	Arp (2016/0303336) is cited to show an inhaler comprising a bellows, a yoke, a mouthpiece cover and a medicament reservoir.
	Van Achthoven (2016/0303337) is cited to show an inhaler comprising a bellows, a yoke, a mouthpiece cover and a medicament reservoir.
	Barney (2008/0314383) is cited to show an inhaler comprising a bellows, a yoke, a mouthpiece cover and a medicament reservoir.
	Deaton (2008/0173301) is cited to show an inhaler comprising a slider, a yoke, a mouthpiece cover, and a switch. 
	Cline (2014/0053833) is cited to show an inhaler comprising an electronics module. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785